UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7057


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYHEIM DELANGO TUCKER, a/k/a Paso,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00081-RBS-FBS-11; 4:13-cv-00033-
RBS)


Submitted:   November 5, 2013             Decided:   November 12, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kyheim Delango Tucker, Appellant Pro Se.    Eric Matthew Hurt,
Lisa Rae McKeel, Brian James Samuels, Howard Jacob Zlotnick,
Assistant United States Attorneys, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kyheim    Delango       Tucker     seeks   to    appeal          the   district

court’s    order     dismissing       as    untimely     his       28       U.S.C.A.    § 2255

(West Supp. 2013) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)           (2006).         A        certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that     the     district        court’s      assessment              of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable       claim    of   the    denial      of       a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Tucker has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense      with     oral    argument        because    the       facts        and        legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3